  Case 19-21358            Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35    Desc Main
                                     Document     Page 1 of 21




George Hofmann (10005)
Patrick E. Johnson (10771)
Cohne Kinghorn, P.C.
111 East Broadway, 11th Floor
Salt Lake City, UT 84111
Telephone: (801) 363-4300
Facsimile: (801) 363-4378

Attorneys for George B. Hofmann,
Chapter 7 Trustee


                         IN THE UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF UTAH, CENTRAL DIVISION


 In re                                                Bankruptcy No. 19-21358 (RKM)

 DEREK E. CAMPBELL,                                              Chapter 7

                      Debtor.



    TRUSTEE'S MOTION FOR ORDER APPROVING SALE OF REAL PROPERTY
     FREE AND CLEAR OF LIENS, TO APPROVE REAL ESTATE COMMISSION

         George B. Hofmann, in his capacity as Chapter 7 Trustee (the “Trustee”) of the

bankruptcy estate of Derek E. Campbell (the “Debtor”), hereby moves this Court (the

“Motion”), for an order authorizing the Trustee to sell the estate’s interests in the real

property described below, free and clear of interests pursuant to Bankruptcy Code §

363(f). The Trustee makes this motion pursuant to Bankruptcy Code §§ 363(b), (f), and

(m), and 105(a) and Federal Rules of Bankruptcy Procedure 2002, 6004, and 9014. In

support of the Motion the Trustee respectfully states as follows:




{00487022.DOCX / 3}
  Case 19-21358         Doc 39    Filed 05/06/20 Entered 05/06/20 15:09:35      Desc Main
                                   Document     Page 2 of 21




                                  GENERAL BACKGROUND

         1.       The Debtor commenced this case under Chapter 7 of the Bankruptcy

Code by filing a voluntary petition on March 8, 2019 (the “Petition Date”). The Trustee

was subsequently appointed as Chapter 7 Trustee of the Debtor’s bankruptcy estate

(the “Estate”).

         2.       The Estate includes residential real property located at 766 West 3300

South, Syracuse, Utah 84075 (the “Property”). The Debtor listed the Property as having

a value of $311,000.00.

         3.       The Property is subject to a secured claim of Bank of America (“BofA”) in

the approximate amount of $159,043.00, as of the Petition Date, according the Debtor’s

Schedule D. The Trustee received a payoff quote from BofA through January 23, 2020,

in the amount of $168,360.26 (the “BofA Payoff Amount”) as a full payoff of its lien on

the Property.

         4.       The Property is subject to a second secured claim of Mountain America

Credit Union (“MACU”). The Trustee received a payoff quote from MACU for a lien

payoff quote of $106,133.16 (the “MACU Payoff Amount”).

         5.       The Property is also subject to two judgments against the Property. The

first judgment is held by JEMCO Western Commerce Center Property, LLC (“JEMCO”)

in the amount of $24,678.84. Through negotiations, JEMCO has agreed to a settlement

of $10,000 for full satisfaction of their claim (the “JEMCO Settlement”).

         6.       The second judgment is held by BMO Harris Bank, N.A (the “BMO

Judgment”). The BMO Judgment was recorded in the office of the Davis County

Recorder on January 23, 2019 as Entry Number 3139855.

{00487022.DOCX / 3}                             2
  Case 19-21358        Doc 39    Filed 05/06/20 Entered 05/06/20 15:09:35         Desc Main
                                  Document     Page 3 of 21




        7.       According to Bankruptcy Code 11 USC § 547(b), the Trustee may avoid a

lien on the Property by virtue of the fact that the BMO Judgment was recorded within

the 90 days preceding the Petition Date. The BMO Judgment will not be paid as part of

the sale or at closing.

        8.       The Debtor’s voluntary petition for relief stated that he lived in the Property

on the Petition Date. Dkt. 1. The Debtor claimed a homestead exemption to the

Property in the amount of $30,000. There is some dispute that the Property was not the

Debtor’s primary personal residence on the Petition Date. Therefore, the Trustee

contends the amount of the homestead exemption should be reduced to $5,000. The

Trustee and Debtor entered into an agreement where the Debtor has agreed to a

reduced homestead exemption in the amount of $10,000.

        9.       The Debtor’s ex-spouse, Cindy Campbell (“Ms. Campbell”), is a co-owner

of the Property, currently resides in the Property and agrees to the sale of the Property.

Further, the Debtor and Ms. Campbell’s divorce decree requires that the Property be

sold.

                                 JURISDICTION AND VENUE

        10.      The Court has jurisdiction under 28 U.S.C. §§ 157 and 1334. This is a

core proceeding under 28 U.S.C. § 157(b)(2)(A) and (O) and the Court has jurisdiction

to enter a final order.

                              TERMS OF THE PROPOSED SALE

        11.      Subject to this Court’s approval, the Trustee has entered into an

agreement for the sale of the Property pursuant to the terms of the signed Real Estate

Purchase Contract and its Addendums (the “Purchase Agreement”) attached as “Exhibit

{00487022.DOCX / 3}                             3
  Case 19-21358        Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35          Desc Main
                                 Document     Page 4 of 21




A”. The terms of the Purchase Agreement are summarized in this Motion; however, to

the extent of any inconsistency between the summary in this Motion and the Purchase

Agreement itself, the terms of the Purchase Agreement control. Creditors and parties in

interest are encouraged to review the terms of the Purchase Agreement.

        12.      Property to be Sold. The property proposed to be sold is the Estate’s

interest in the Property.

        13.      Proposed Sale. Subject to approval of the Court, the proposed sale

includes the following key terms and conditions:

                 a.    Buyer. The Buyer is Blaine Plastow (the “Buyer”).

                 b.    Purchase Price. The purchase price for the Property is $379,000.

                 c.    Sale Free and Clear of Interests. The Estate’s interest in the

                       Property will be sold free and clear of all liens, interests and

                       encumbrances pursuant to 11 U.S.C. § 363. Any valid liens,

                       interests and encumbrances shall attach to the proceeds of sale in

                       the same priority as they currently exist against the Property, less,

                       where appropriate, the costs and expenses of sale, sales

                       commissions, closing costs, insurance, title insurance, recording

                       fees, appraisals, survey costs, and fire protection plans which may

                       be paid by the Trustee at closing.

                 d.    Anticipated Distribution of the Purchase Price. From the proceeds

                       of the sale of the Property, subject to this Court’s approval, the

                       Trustee shall (a) pay expenses of sale and closing costs; (b) pay

                       outstanding property taxes due on the property; (c) pay the BofA

{00487022.DOCX / 3}                            4
  Case 19-21358        Doc 39    Filed 05/06/20 Entered 05/06/20 15:09:35        Desc Main
                                  Document     Page 5 of 21




                       Payoff Amount and such additional amounts as are required to

                       satisfy its claim secured by the Property; (d) pay the MACU Payoff

                       Amount and such additional amounts as are required to satisfy its

                       claim secured by the Property; (e) pay the JEMCO Settlement in

                       the amount of $10,000; (f) pay real estate commissions of

                       $22,740.00; (g), after deducting the foregoing, pay half of the

                       proceeds of the sale of the Property to Ms. Campbell for ½-

                       ownership of the Property (which is currently estimated to be

                       $41,538.50); (h) pay a homestead exemption of $10,000.00 to the

                       Debtor; and (i) hold the remainder of the proceeds of the sale in the

                       Trustee’s account pending further determination of this Court.

                 e.    Title Transfer. Title to and ownership of the Estate’s interest in the

                       Property from the Trustee to the Buyer will be transferred at the

                       time of the closing, at which time the Trustee will issue to the Buyer

                       all necessary documents evidencing such transfer of title and

                       ownership.

                 f.    As Is/Where Is Sale. The Property is being sold “as is” and “where

                       is” in all respects. The Trustee makes no warranties or

                       representations whatsoever with respect to the Property.

    THE TRUSTEE SUBMITS THAT THE COURT SHOULD APPROVE THIS SALE

        14.      The Trustee believes that the proposed sale is in the best interests of

creditors and the Estate. The Trustee determined that the proposed purchase price is



{00487022.DOCX / 3}                            5
  Case 19-21358        Doc 39    Filed 05/06/20 Entered 05/06/20 15:09:35        Desc Main
                                  Document     Page 6 of 21




reasonable, in consultation with his real estate agent. The sale price is also

substantially higher than the Debtor’s scheduled value.

        15.      The Trustee does not believe that the Buyer is an insider of the Debtor or

Ms. Campbell. As far as the Trustee has been able to ascertain, the Buyer has no

connection to the Debtor’s estate or its creditors.

        16.      Pursuant to Bankruptcy Code § 363(f), the Debtor may sell property free

and clear of any lien, claim, or interest in such property, if, among other things:

                 (1)   applicable nonbankruptcy law permits sale of such property free
                       and clear of such interest;

                 (2)   such entity consents;

                 (3)   such interest is a lien and the price at which such property is sold is
                       greater than the aggregate value of all liens on such property;

                 (4)   such interest is in bona fide dispute; or

                 (5)   such entity could be compelled, in a legal or equitable proceeding,
                       to accept a money satisfaction of such interest.

        17.      Because Bankruptcy Code § 363(f) is drafted in the disjunctive,

satisfaction of any one of the five requirements will be sufficient to permit the sale of the

Property free and clear of lines, claims, encumbrances, pledges, mortgages, security

interests, charges, options, and other interests (collectively, the “Interests”). BofA,

MACU, JEMCO and Ms. Campbell assert an interest in the Property, and they consent

to the sale. To the extent BMO does not consent, there is a bona fide dispute regarding

the extent of its interest vis-à-vis the Trustee’s avoidance powers permitted by

Bankruptcy Code § 547. Any other party asserting any Interests in the Property would

be subject to a bona fide dispute pursuant to Bankruptcy Code § 363(f)(4). Accordingly,


{00487022.DOCX / 3}                            6
  Case 19-21358         Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35       Desc Main
                                  Document     Page 7 of 21




the Debtor may sell the Property free and clear of any party asserting any Interests in

the Purchased Shares, notwithstanding the BMO Judgment.

        18.      In order to approve a sale free and clear of liens pursuant to Bankruptcy

Code § 363(f)(4), the Court need only find that there is an objective basis for either a

factual or legal dispute as to the validity of the interest. Union Planters Bank v. Burns (In

re Gaylord Grain L.L.C.), 306 B.R. 624 (8th Cir. B.A.P. 2004) (citing cases). Therefore,

the Property may be sold free and clear of any alleged Interests pursuant to Bankruptcy

Code § 363(f)(4).

        19.      The Trustee has no connection with the Buyer. The Trustee submits that

his negotiations with the Buyer has at all times been conducted at arm’s length, and that

the Buyer is a “good faith” purchaser within the meaning of Bankruptcy Code § 363(m).

        20.      In addition, the Trustee requests a waiver of the stays which would

otherwise apply under Fed. R. Bankr. P. 6004(h), such that the Trustee is authorized to

consummate the sale immediately after the hearing on this Motion. The Trustee

submits that cause exists for a waiver of this stay. Waiving the stay will enable the

Trustee to reach the Closing Date at the earliest possible time.

                      MOTION TO APPROVE REAL ESTATE COMMISSION

        21.      The commission for the real estate agent with regard to the sale of the

Property will be 6% of the gross sales price. The Trustee contemplates the commission

on this sale will be $22,740.00 and desires to pay this commission at the time of sale..

        WHEREFORE, the Trustee moves this Court to enter an Order granting the

Motion in its entirety; approving the proposed sale of the Estate’s interest in the

Property as outlined above pursuant to 11 U.S.C. §§ 105(a), 363(b), and 363(f), with the

{00487022.DOCX / 3}                            7
  Case 19-21358       Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35         Desc Main
                                Document     Page 8 of 21




sale of the Estate’s interest in the Property to be free and clear of liens, claims,

encumbrances, and interests; finding that all objections, if any, to this Motion are

overruled; finding that the sale is in compliance with applicable bankruptcy law; finding

that the Buyer is a "good faith purchaser" including for purposes of 11 U.S.C. § 363(m);

authorizing the Trustee and the Debtor to execute the documents necessary to

effectuate the transactions contemplated by this Motion; providing liens, claims,

encumbrances, and interests, if any, in the proceeds of the sale of the Estate’s interest

in the Property attach to the proceeds of the sale; authorizing the Trustee to distribute

the proceeds of the sale as outlined above in paragraph 13(d); authorizing the Trustee

to pay the real estate commission; waiving the stay of the sale order under Fed. R.

Bankr. P. 6004(h); and for such other and further relief as is appropriate.

     DATED: May 6, 2020
                                                  COHNE KINGHORN, P.C.

                                                  /s/ Patrick E. Johnson
                                                  GEORGE HOFMANN
                                                  PATRICK E. JOHNSON
                                                  Attorneys for the Trustee




{00487022.DOCX / 3}                           8
  Case 19-21358       Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35   Desc Main
                                Document     Page 9 of 21




                               EXHIBIT A




{00487022.DOCX / 3}                        9
Case 19-21358   Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35      Desc Main
                         Document      Page 10 of 21




                                                 Doc ID: f2ce6f3e1450b56fb1f57a8a0ede8e74fc9a4846
Case 19-21358   Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35      Desc Main
                         Document      Page 11 of 21




                                                 Doc ID: f2ce6f3e1450b56fb1f57a8a0ede8e74fc9a4846
Case 19-21358   Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35      Desc Main
                         Document      Page 12 of 21




                                                 Doc ID: f2ce6f3e1450b56fb1f57a8a0ede8e74fc9a4846
Case 19-21358   Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35      Desc Main
                         Document      Page 13 of 21




                                                 Doc ID: f2ce6f3e1450b56fb1f57a8a0ede8e74fc9a4846
Case 19-21358   Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35      Desc Main
                         Document      Page 14 of 21




                                                 Doc ID: f2ce6f3e1450b56fb1f57a8a0ede8e74fc9a4846
Case 19-21358   Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35      Desc Main
                         Document      Page 15 of 21




                                                 Doc ID: f2ce6f3e1450b56fb1f57a8a0ede8e74fc9a4846
Case 19-21358   Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35      Desc Main
                         Document      Page 16 of 21




                                                 Doc ID: f2ce6f3e1450b56fb1f57a8a0ede8e74fc9a4846
Case 19-21358   Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35      Desc Main
                         Document      Page 17 of 21




                                                 Doc ID: f2ce6f3e1450b56fb1f57a8a0ede8e74fc9a4846
Case 19-21358   Doc 39     Filed 05/06/20 Entered 05/06/20 15:09:35      Desc Main
                           Document      Page 18 of 21




                  Apr 27, 2020




                                                   Doc ID: f2ce6f3e1450b56fb1f57a8a0ede8e74fc9a4846
Case 19-21358   Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35      Desc Main
                         Document      Page 19 of 21




                                                 Doc ID: f2ce6f3e1450b56fb1f57a8a0ede8e74fc9a4846
Case 19-21358   Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35      Desc Main
                         Document      Page 20 of 21




                                                 Doc ID: f2ce6f3e1450b56fb1f57a8a0ede8e74fc9a4846
Case 19-21358   Doc 39   Filed 05/06/20 Entered 05/06/20 15:09:35      Desc Main
                         Document      Page 21 of 21




                                                 Doc ID: f2ce6f3e1450b56fb1f57a8a0ede8e74fc9a4846
